MURNAGHAN, Circuit Judge,
concurring in part and dissenting in part:
I concur in all but one minor aspect of the majority’s comprehensive and meticulously written opinion. I write separately to express my concern for Judge Blatt to whom we remand for consideration of several issues. He most undoubtedly will be subjected to the same disturbing criticism which the defendant Envirotech raised on appeal as to whether he handled the original trial judiciously. I would direct that another district court judge be appointed to hear the case on remand to spare Judge Blatt.
Envirotech protests several actions taken by Judge Blatt which it claims overwhelmingly demonstrated his partiality to Aiken County and Davis & Floyd, the local parties in a diversity case and also the prevailing parties. Foremost, Enrivotech complains that the district court sua sponte sought to entertain a direct claim between Aiken County and Davis & Floyd, both nondiverse South Carolina citizens. By its own motion, the district court amended the pleadings to conform to the evidence pursuant to Fed.R.Civ.P. 15(b) and entered a ruling adding Davis & Floyd as a party defendant, thus, insuring it the protection of a favorable judgment (against Envirotech). Although the ruling was initially welcomed, and indeed requested,1 by Aiken County and Davis & Floyd, as irony would have it, it effectively destroyed diversity jurisdiction over the entire case and, thus, threatened their favorable judgments. Finding that Judge Blatt abused his discretion in amending the complaint to add Davis & Floyd as a party and in awarding Davis & Floyd attorneys fees, the majority has vacated those rulings, and perfected diversity once again.
Envirotech further complains that Judge Blatt and his law clerk communicated ex parte with the prevailing parties on two separate occasions2 and that the district court adopted the bulk of a draft submitted jointly ex parte by Aiken County and Davis & Floyd as its opinion. The majority reviewed those contentions by Envirotech and found no judicial misconduct. As the majority concluded, “[a] review of the entire record leaves us with the definite impression that, except for these unexplained departures from normal judicial proceedings, the judge acted diligently and impartially and was fair in conducting the entire trial.”
Of course, I do not believe that Judge Blatt’s ability as a district court judge is *681impaired nor do I question his overall management of the case. However, these “unexplained departures from normal judicial proceedings,” may raise a doubt in the court observer’s mind whether a fair trial was had by all parties. In the interest of a sound judicial system perceived by the lay person as operating evenhandedly, I think that it would be more appropriate to appoint another district court judge to hear the damages issues on remand. Otherwise, Judge Blatt is placed in an unfortunate position which potentially exposes him to the reiteration of not unreasonable sounding grievances that Envirotech asserts have led to denial to it of due process.
Therefore, while I concur in the majority’s opinion in all substantive respects, I dissent on the procedural matter as to who should hear the case on remand.

. Aiken County and Davis & Floyd had a “secret letter agreement" which indicated that they intended to litigate the breach of contract claim between them from the start. In the letter, counsel for Aiken County and Davis & Floyd appeared not only to agree that "the pleadings [were] sufficient to include all claims between Aiken County and Davis & Floyd” but that they would "ask the Court to make findings as to any issue of liability or damage which exists between Aiken County and Davis & Floyd under all facts presented." Letter of March 30, 1982 from Harper to Porter. That agreement appeared in the pretrial memorandum before the district court and was referred to in open court.


. The first contact involved a letter from counsel for Davis & Floyd to Judge Blatt’s law clerk which enclosed two memoranda which Judge Blatt had requested: one on whether the final judgment in the case could include a judgment against Envirotech for discovery costs incurred by Davis & Floyd, and the other from an unrelated case including a section on prejudgment interest. Other parties, Envirotech in particular, were not notified of the contacts or provided copies of the papers. Both issues were resolved by the court against Envirotech and in favor of Davis & Floyd.
The second alleged contact involved a meeting which apparently took place between counsel for Davis & Floyd and Judge Blatt, without notifying other counsel. The meeting was referenced in a letter from counsel for Davis & Floyd to Judge Blatt.